Case: 17-10383      Document: 00514519658         Page: 1    Date Filed: 06/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-10383
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                 Conference Calendar                            FILED
                                                                            June 20, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff–Appellee,

v.

JEFFREY DAVID MITCHELL,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-258-1


Before SOUTHWICK, WILLETT, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jeffrey David
Mitchell has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Mitchell has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Mitchell’s response. We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10383   Document: 00514519658    Page: 2   Date Filed: 06/20/2018


                               No. 17-10383

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2